Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s)  1   2   is/are rejected under 35 U.S.C. 102(  a  1  ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Japan  4219177
See socket 2    cover 5  lever 6 and pressing  means formed by lever 6 and projection 20      Claim 2   vertical  wall of  bracket 3 forms link  connecting cover and lever          .Above adequate but should any matter be at issue it may as alternative be deemed an obvious variation
Claims   3  4   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.  SPE   TC  Patel  571  272  2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832